*585
ORDER

PER CURIAM.
AND NOW, this 16th day of July, 2018, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Whether a plurality of the Commonwealth Court erred in holding that the Controlled Substances Forfeiture Act mandates that a hearing he held before property is forfeited and that forfeiture may never be obtained by summary judgment.
(2) Whether a plurality of the Commonwealth Court erred by finding the Rules of Civil Procedure inapplicable to proceedings under the Controlled Substances Forfeiture Act on the theory that the Forfeiture Act provides the “complete procedure” governing forfeiture actions.